The opinion of the court was delivered by
Powers, J.
In revising the action of the county court in the allowance of amendments to pleadings, we are to presume that all facts necessary to uphold their action were made to appear to that court. In this case, we are to presume that service of the plaintiff’s writ was made upon the right party, and that that party appeared in court, and claimed a misnomer. The plaintiff’s loss occurred on that portion of the defendant’s road formerly known as the New York Central Railroad, and, but for a change of name under which that same railroad was operated, the party was properly named in the writ.
The plaintiff, by his proposed amendment, is not seeking to charge the N. Y. Central Railroad Company and the Hudson River Railroad Company, thus bringing onto the record two corporations, but he seeks to properly name one corporation — the same that he has sued, and the one confessedly liable for his loss. He brings no new party onto the record; he charges no new *537party with liability that was before exempt or ought now to be exempt; he seeks simply to hold in court the party he already has brought there under-a wrong name. The record contains everything needed to amend by, and we think the amendment was properly allowed.
Judgment affirmed.